Citation Nr: 1540850	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant had active duty service in the United States Coast Guard Reserve from August 1983 to September 1983, and served in the Army National Guard from December 1989 to December 1997, with a period of active duty for training (ACDUTRA) from January 1990 to April 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO), which denied his petition to reopen a claim of service connection for a low back disability.  In October 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the appellant's record.  In June 2012, the Board reopened the claim and remanded it for additional development; in March 2014, it was again remanded for further development.  The prior decision/remands were by Veterans Law Judges other than the undersigned.  The case is now assigned to the undersigned.  


FINDINGS OF FACT

A low back injury during active military service (on active duty, during Federalized National Guard service, or on Reserve ACDUTRA) is not shown, and the appellant's current back disability is not shown to have been incurred or aggravated in line of duty during a qualifying period of service.  


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 106, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2008, VA notified the appellant of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The appellant's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in November 2009, and VA addendum opinions were obtained in July 2012 and April 2014.  The Board finds the examination report and addendum opinions adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

In other words, when a claim is based on a period of Reserve or National Guard service , it must be show that the individual concerned became disabled (or died) as a result of a disease or injury incurred or aggravated in the line of duty on Reserve ACDUTRA/INACDUTRA or during Federalized National Guard service.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24).  

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007).  Hence, for the appellant's service in the National Guard only periods of federalized service are qualifying service for the purpose of VA compensation benefits.  

The Board has reviewed the appellant's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In his July 2003 claim, the appellant asserted that his low back disability began in May 1990 and is the result of serving 6 active years in the Army.  

The appellant's service personnel records, including DD Forms 214 and a NGB Form 55, show that he served on active duty in the Coast Guard Reserve from August 1983 to September 1983, and served in the Army National Guard from December 1989 to December 1997, with a period of ACDUTRA from January 1990 to April 1990.  August 1993 orders from the Wisconsin Office of the Adjutant General indicate that he was transferred from the Wisconsin Army National Guard to the Florida Army National Guard.  

The appellant's STRs show that in June 1992 he was seen for a pulled back muscle from picking up a pallet.  The diagnosis was muscle strain of the back.  On April 1994 periodic examination for the National Guard, the appellant's spine was normal.  In an associated report of medical history, he denied recurrent back pain.  The STRs, including from his period of service with the Coast Guard Reserve and the period of ACDUTRA, are otherwise silent for complaints, findings, treatment, or diagnosis related to the low back.   

A September 2000 MRI report indicates the appellant reported a history of low back and leg pain.  The MRI revealed mild disc bulging of the lumbosacral spine.  A July 2003 MRI report indicates the appellant had desiccation of the lumbar spine with mild disc bulging and spondylosis.  

A June 2004 statement from L.R., D.C., a private chiropractor, indicates that he had treated the appellant since 1997 for back pain, which the appellant related to heavy lifting tasks in service.  On his initial examination of the appellant, X-rays revealed moderate decrease in disc height of the lumbar spine.  L.R. opined that the appellant has significant problems with his low back for his age.  

In his June 2005 claim, the appellant asserted that he injured his back during service in 1993 while picking up a pallet and has had persistent back problems since.  He stated that he had to do all the hard duties in service as the low ranking member of his artillery crew.

Private treatment records from R.R., D.C., a private chiropractor, show treatment for low back pain from January 2005 through October 2009.  A July 2005 statement from R.R. indicates that the appellant related the back pain to his service in the early 1990s.  R.R. stated that physical examination and X-rays confirm that the appellant has chronic pain originating from a lifting injury years ago, probably from his activities in the military.  

A July 2005 buddy statement from D.D. indicates he was in charge of the appellant's artillery crew and that the appellant was assigned all the hard tasks for the crew.  

At a March 2006 DRO hearing, the appellant testified that he has had back problems ever since he injured his back during National Guard service in about 1993 while loading pallets, but he did not seek treatment until after he was discharged in 1997.  

A May 2006 statement from R.B., the appellant's prior co-worker, indicates that in about 1993 he noticed the appellant leaning to one side and could not work anymore after returning from his two week Army training.  

VA treatment records since June 2006 show reports of back pain which the appellant related to lifting a heavy pallet in 1993.  

March 2008 letters from R.R., D.C., indicate that the appellant has a back problem originating from a lifting injury years ago.  Based on a review of the appellant's STRs and current medical treatment records, R.R. opined that the appellant's back condition is directly related to his military duty.  R.R. explained that the statements from D.D. and R.B., and the June 2009 STRs, support his opinion that the appellant was injured in training in the military between 1990 and 1993.  
An August 2009 letter from R.R., D.C., indicates that the appellant injured his low back following an incident at work in which he was laying on a "creeper" coming out from under a vehicle, he attempted to get up when his back "went out."  

At an October 2009 DRO hearing, the appellant testified that he initially injured his back in 1992 during training with the National Guard and continued to have back problems following his discharge in 1997.  He denied any other injury to his back in service.

On November 2009 VA examination, the appellant reported that he strained his upper and lower back pulling a pallet in 1992.  He reported that following service his back had "gone out" four times while doing mechanic work.  The diagnosis was lumbar strain.  The examiner opined that the appellant's low back disability is less likely than not the result of his military service which the appellant indicated was limited to a one-time lifting event in 1992.  He explained that back pain is a common complaint and malady seen in the general population.  The appellant had one evaluation in 1992 for upper back discomfort.  He reports discomfort in his lower back, and there is no evidence to support ongoing complaints from 1992 until 2008.  

A July 2012 VA addendum opinion indicates that the appellant's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner confirmed his November 2009 opinion and explained that the MRIs contain findings seen in the general population of the same age with or without pain or injury.  The examiner disagreed with L.R.'s 2004 opinion because the appellant did not injure his back in service and his duties were infrequent as a Reservist in comparison to other personal contributing factors not mentioned by L.R., to include age, genetics, sports, hobbies, and personal employment.  

An April 2014 VA addendum opinion indicates that based on a review of the entire record it is less likely than not that the appellant's current low back condition, mild degenerative disc disease of the lumbar spine, is directly a result of, or permanently aggravated beyond normal progression by, his military service, including the injury in 1992.  The examiner explained that STRs document a back strain from lifting a pallet in 1992; however, there is no evidence that this developed into a chronic problem.  The 1994 periodic examination was negative for any back problems, and the appellant denied a history of recurrent back pain at that time.  There is no evidence of ongoing treatment from 1994 until 2000, when MRI showed mild degenerative disc disease which is distinctly different from his back strain in service.  Furthermore, regarding the private medical opinions, medical literature does not support that an examination performed in 2005 can determine with certainty that an injury occurred more than 10 years prior to the physical examination.  

Because the appellant seeks to establish service connection for the claimed low back disability based on his National Guard service, the threshold question is whether or not the service in question was "federalized" service, qualifying for VA compensation benefits.  

The appellant alleges that he was in federalized service in June 1992 when he sustained a back injury requiring treatment.  His DD Forms 214 and NBG Form 55 show that he was serving in the National Guard (and not in federalized service) in June 1992.  Since filing his initial claim of service connection for a low back disability in July 2003, the appellant has variously asserted that his back injury in service occurred at differing times therein, including in May 1990, in about 1993, and (ultimately) in June 1992; the evidence does not show he was on federalized service during any of those periods.  The statements from R.B. and D.D. do not establish that a back injury occurred during a period of federalized service.  R.R.'s July 2005 and March 2008 statements indicate that the appellant's back condition was caused by a lifting injury in the "early 1990's" and "between 1990 and 1993."  However, R.R.'s statements are based on the appellant's own reports and the notations in the June 1992 STRs.  Significantly, at the October 2009 DRO hearing, the appellant explicitly denied any injuries to his back in service other than the one noted in his June 1992 STRs.  To the extent that the appellant has alleged a back injury from the physically demanding duties he was given as a low ranking artillery crewmember, the Board notes that he relates those duties to non-qualifying for VA benefits (non-federalized) service in the National Guard.  
It is neither shown, nor alleged, that the appellant sustained a back injury during his service from August 1983 to September 1983, or from January 1990 to April 1990, his only periods of federalized (qualifying for VA compensation benefits) service.  As any June 1992 service is not shown to have been qualifying service for compensation benefits, the analysis does not need to proceed to whether or not the current back disability is related to an event in June 1992 (notably, the record suggests otherwise).  Accordingly, the Board finds that the preponderance of the evidence is against this claim, and the appeal in this matter must be denied.  


ORDER

The appeal seeking service connection for a low back disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


